internal_revenue_service 4920dal eo mandatory review commerce street dallas tx number release date date date certified mail dear departmen the treasury employer identification no person to contact employee id number tel far required to be filed years ending december and all subsequent years last day to file a petition with the united_states tax_court uil this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 effective january reason s for the following sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test you do not operate exclusively for charitable purposes and your primary activities are not in the furtherance of sec_501 purposes you have a substantial non-exempt purpose and provide benefits to private individuals - providing services to the adopted children of the officers directors of your organization contributions to your organization are not deductible under sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination_letter was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact your nearest advocate’s office in this case by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely douglas h shulman commissioner by sunita lough director eo examinations attachments publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sunita b lough director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_886 a name of taxpayer tax identification_number explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december ein org 20xx legend org - organization name city - city vice president co-2 - dir-1 state - state companies ein ein - website - website president - president - date xx ra-1 - address -- address co-1 vice president - ra dir-2 dir-3 - dir issue whether org org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 a b c whether org is engaged primarily in activities that accomplish an exempt_purpose whether more than an insubstantial part of org’s activities are in furtherance of a non- exempt_purpose whether org was operated for the purpose of serving a private benefit rather than public interests facts history on february 20xx org was incorporated under the laws of the state of state as a non-stock nonprofit corporation org's original address was address city state and the current address is address city state the articles of incorporation state the purpose of org is to own and operate foster homes for children’ the bylaws state the purpose of org is to establish and maintain a home for children who are in the state foster care system by providing for the children all of those things necessary for a normal happy life including shelter food clothing care affection training recreation education and religious training’ the initial governing body of org included the following individuals president - president director vice president - vice president director dir-1 - director dir-2 - director dir-3 - director on february 20xx the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was filed with the internal_revenue_service irs the application states the charitable purpose of org is to provide foster care services to children in the following ways the primary activity will be to own and operate foster homes for children who are in the custody of the state department of protective and regulatory services because they have either been abandoned by their parents or they have been taken from their parents because of abuse or neglect all children who are placed in the homes will be provided with those things necessary for a normal happy life including shelter food clothing care affection training recreation education and religious training these services will be provided to any child placed into the home by the state without regard for the child’s race religion or ethnic heritage the first child was received into the home on february 20xx in the future the home will provide services to as many as six children at any one time a suitable new_building for this purpose will be purchased in the next few months in or new city state and expansions may take place which will allow for additional children to be taken in the home will be maintained and operated by president and vice president in the future additional buildings form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items tax identification_number department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org ein 20xx irs correspondence dated july 20xx was sent to org requesting additional information needed to make the determination on the form_1023 org correspondence dated july 20xx was forwarded to the irs with the following responses to the questions listed below how many foster homes does your organization operate does your organization own all of the foster homes that itis operating if not who own them are the owners related to your organization other than landlord if so please provide details answer the organization is in a start-up phase using a house purchased by two of the directors president and vice president there are no immediate plans to add an additional home the organization will have a security_interest in the home please provide details on all the services being provided at each of the above homes answer president and vice president have been trained and licensed by the state of state to operate foster home the home could also be called an orphanage the state has given the custody of foster children to the president-vice-president the children are raised in the home and provided ail of the necessities of life such as shelter food protection clothing training medical and dental care education etc the children have been taken from their natural homes by the state due to severe abuse and or neglect the children have complex problems that the foster home will deal with the home took in one child in february 20xx one child in march 20xx and two children in april 20xx all of the children are maternal brothers one of the two children received in april had to be move temporarily to a more specialized home because of his severe emotional problems that child should be returned to the home it is hoped that days it is highly unlikely that these children can be returned to their natural parent the home will be able to eventually serve children will anyone use the above facilities homes other for the purpose of directly carrying out your work will any of your directors or employees reside at your facility answer president and vice president will live at the home and operate it with minimal help from volunteers and part-time employees the president-vice-president will do of the work of the organization the work is days a week hours a day the president-vice-president are not compensated for this work the home will not be used for any other purpose than a foster home if so explain fully based on the supplied information and assuming operations would be as stated in the application_for recognition of exemption a determination_letter dated august 20xx was issued to org recognizing it to be exempt from federal_income_tax as an organization described in sec_501 since org was a newly created organization the final_determination was not made on the foundation status the advance_ruling period began february 20xx and ends on december 20xx during this advance_ruling period org will be treated as a publicly_supported_organization and not as a private_foundation promissory note and deed_of_trust president and vice president maker negotiated a promissory note note dated june 20xx with org payee for dollar_figure at interest per annum due on or before june 20xx principal and interest was secured_by a deed_of_trust executed by maker to dir-1 trustee for the benefit of the payee covering the real_property other general provisions of the note include the payee agrees that no interest will be due and payable on the note as long as the property is used for purposes consistent with the mission of org the payee agrees that the note will not be enforceable against the makers their heirs or assigns as long as the property is used for purpose consistent with the mission of org the note president and vice president grantor negotiated a deed_of_trust deed dated june 20xx with dir-1 trustee and org beneficiary for dollar_figure grantor conveys the property to trustee in trust the grantor warrants and agrees to defend the title to for the value received and to secure payment of the note the form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items tax identification_number department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org ein 20xx the property if grantor performs all of the covenants and pays the note according to its terms the deed shall have no further effect and the beneficiary shall release it at grantor's expense minutes and email correspondence org email correspondence dated june 20xx stated that the president-vice-president moved on june 20xx into new mission home located at address city state org minutes dated july 20xx described the financial affairs and the purchase of a mission home for the organization org's finance summary showed dollar_figure to date in contributions had been received primarily from the following two contributors ra-1 dollar_figure and co-1 dollar_figuredollar_figure the purchase of the mission home discussion stated that the purchase_price of the home was dollar_figuredollar_figure with dollar_figuredollar_figure coming from org funds and dollar_figuredollar_figure from personal funds from the president-vice-president the discussion also included that the property would be deeded to the president-vice-president and that a deed_of_trust would be executed by the president-vice- president for the amount_paid by org the ownership in the name of the president-vice-president was done to make insurance and ad valorem issues much simpler also many of the necessary renovations and improvements were being paid_by the president-vice-president the board agreed that the deed_of_trust shouid not charge interest on the loan as long as the house is used as a mission house president suggested that it would be in the best interest of org to seek the advice of tax counsel on how best to go forward with ownership issues the board by consensus approved the financial report org email correspondence dated august 20xx stated that the two sources of income were to be president's pension and state monthly reimbursements the pension had to be used to pay the expenses for the president-vice-president old house not yet sold and the state was two months behind on reimbursements org minutes dated april 20xx described the ownership of the mission house and the custody status of the children the mission house was in the president-vice-president name with the deed_of_trust from the president-vice-president to org as discussed in the last meeting of the board_of directors president stated that the original amount of the deed_of_trust was dollar_figuredollar_figure and that dollar_figuredollar_figure had been paid on the note to date the termination of the birth mother’s parental rights had occurred and that termination of all alleged and unknown father’s rights was proceeding it was stated that adoption of the children would take place by this summer there was also a general discussion led by president regarding the possibility of adding infants and making necessary desirable renovations and repairs to the mission house the basic budget of org was reviewed including the fact that subsidies from the state would be lowered when the children were adopted org email correspondence dated april 20xx stated that the old house sale closed org email correspondence dated may 20xx stated that the parental rights had been terminated and that the adoption process would begin shortly org email correspondence dated july 20xx stated that another child was being placed in foster care but that the president-vice-president would not be able to adopt the child right away org email correspondence dated july 20xx stated that the fifth child maternal brother of other boys was picked up and placed in the president-vice-president care on november 20xx an order of adoption was filed in city state ordering and granting the adoption of the first four children and that the parent-child relationship was created between the children and form 886-a crev department of the treasury - internal_revenue_service page -3- a f name of taxpayer explanation of items tax identification_number department of the treasury - internal_revenue_service schedule no or exhibit yeat period ended december org ein 20xx petitioners president and vice president president director and vice-president of org for all purposes org email correspondence dated april 20xx stated that the fifth child's placement with the president- vice-president would continue with the goal of adoption org email correspondence dated june 20xx stated that the jury trial set for the fifth child was continued website org website address is temporarily located at website it details the history purpose philosophy and progress of the org the purpose states that org is to establish and maintain a home for children who were in the state foster care system by providing for the children all of the those things necessary for a normal happy life including shelter food clothing care affection training recreation education and religious training the philosophy states that the president-vice-president have worked with disadvantaged children for many years they have been called to focus on one sibling group of children history of abuse and neglect the children will be given every opportunity to heal grow and who have a thrive the history states org was founded in 20xx and approved as a 501_c_3_organization under the internal_revenue_code four foster children were taken into the home on february march and may family children 20xx respectively on november 20xx the four boys were adopted by the additionally another child was taken into the home on july 20xx and adopted on january 20xx the five boys are maternal brothers the progress states the long term goal is to have each child ready to take their place in society by the time they reach college age federal tax returns and financial history the form_990 was filed for the 20xx tax_year only since org did not meet the dollar_figure income filing requirement no other returns have been filed since the 20xx tax_year org's form_1023 application recognition of exemption under sec_501 stated that the organization would be supported by donations from private individuals corporations and churches some expenses would be reimbursed by the state and no fees would be charged to any child receiving services or their families org’s financial records are maintained on quickbooks software program by president for the 20xx tax_year the submitted 20xx profit and loss statement shows the following income and expenses income contributions income expenses ad_valorem_taxes appliances automobile expenses bank service charges books software childcare furniture insurance mail office supplies repairs supplies dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-arev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items tax identification_number department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org ein 20xx telephone travel and entertainment tuition utilities total expenses net profit loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - after the children were adopted in 20xx the officers directors of org entered into a plan of service and adoption assistance agreement for each of the children as the adoptive parents the post adoption contract services are provided to children who were in the custody of the state department of protective and regulatory services department at the time of adoption co-2 is the contractor for the department to administer post adoptive services through the plan of service the plan of service provides the following authorized interventions casework services therapeutic counseling that includes family individual group and therapeutic camping respite care parent training and support assistance agreement provides medicaid health vision and dental coverage for each child until they reach age through the state medicaid program monthly assistance payments of dollar_figure for each child for the period 20xx until 20xx reimbursement of one-time only payment maximum of dollar_figure per child for reasonable and necessary adoption fees court costs attorney fees and other expenses directly related to the legal adoption of special needs children the post adoptive program also includes other_benefits such as free tuition for college at any state chartered university or college for the children the adoption law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the code provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in better business bureau of washington d c inc v united_states form 886-a rev department of the treasury - internal_revenue_service page -5- form_8 a name of taxpayer explanation of items tax identification_number department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org ein 20xx sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 in wendy l parker rehabilitation foundation inc petitioner v c r tcmemo_1986_348 wl us tax ct 52_tcm_51 t c m p-h p big_number ph tc memo the issue presented for consideration is whether petitioner meets the sec_501 requirement that no part of its net_earnings inure to the benefit of a private individual the petitioner was formed to aid the victims of coma the court agreed with respondent that petitioners failed the private_inurement test because of its projected expenditures and distribution of funds for the benefit of wendy parker wendy parker is one of the recovering coma patients as well as the daughter and sister of the petitioner's officers the court held that the officers and wendy parker have a personal_interest in petitioner's affairs to provide assistance to wendy parker and other coma patients sec_1_501_a_-1 of the internal revenue regulations the distributed funds were used to pay for the medical and rehabilitative care of wendy parker this relieves the parker family of the economic burden of providing such care consequently there is a prohibitive benefit from petitioner's funds that inures to the benefit of private individuals in addition they are private individuals within the meaning of revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of a business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_77_3 1977_1_cb_140 advice was requested whether the non-profit organization which otherwise qualifies for exemption from federal_income_tax under sec_501 of the internal_revenue_code is operated exclusively for charitable purposes the organization was formed for the purpose of leasing housing to a city at cost the city uses the housing to accommodate families whose homes or apartments have been destroyed by fire the housing is furnished to these families on a temporary basis form 886-a crev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items tax identification_number department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org ein 20xx pending their relocation to permanent housing the lease contract requires that the organization make all necessary repairs provide adequate winter heating provide security guards and perform other services normally associated with providing rental housing the city selects the tenants determines their length of stay and makes arrangements for their permanent housing the temporary housing is furnished to families by the city at no charge and without regard to their ability to pay the organization's receipts come entirely from the city and its disbursements are made solely in connection with the furnishing of the housing and the related_services including salaries to its employees who provide the services required by the contract providing free rescue and emergency services to distressed persons suffering because of fire flood accident or other disaster is recognized in revrul_69_174 1969-1c b asa charitable activity adequate housing is a charitable activity however in the instant case it is the city rather than the organization that is providing free temporary housing to the distressed families the organization is merely leasing housing property and providing certain maintenance and other services in connection therewith to the city at cost in a manner similar to organizations operated for profit and is not itself engaged in charitable activities accordingly the organization is not operated exclusively for charitable purposes and does not qualify for exemption from federal_income_tax under sec_501 of the code similarly the providing of free temporary housing to distressed persons in need of taxpayers position examiner determined that the exempt_purpose of org no longer exist since the children were no longer in foster care examiner explained the original purpose of org was nullified with the adoption of the children the president director was surprised by his own admission to see that org was characterized as a business to own and operate foster homes as noted in org’s governing documents application and the 20xx federal tax_return per president the current purpose is to establish and maintain a home for children who were in the state foster care system by providing for the children all those things necessary for a normal happy life including shelter food clothing care affection training recreation education and religious training the president reiterated the discussions of adoption in the board_of directors meeting dated april 20xx and that the intent was always to foster to adopt the children per the president it was their intent to always be characterized as a foster adopt organization per power_of_attorney poa the initial intent was to provide foster care but in order to keep the children together the officers directors adopted the children poa stated that the officers directors actions were not to cheat the government and not willfully intentional poa stated that it is a substance_versus_form issue poa stated that the adoption came in later and setup may have been incorrect form but that org had the right intent substance government's position an organization must not engage in substantial activities that fail to further an exempt_purpose furthermore an organization must not operate for the benefit of the private individuals org does not operate exclusively for sec_501 purposes rather it has a substantial non-exempt purpose org’s governing documents state the purpose of org is to own and operate foster homes for children the documents further explain the purpose of org is to establish and maintain a home for children who are in the state foster care system by providing for the children all of those things necessary for a normal happy life including shelter food clothing care affection training recreation education and religious training children org's primary activity consists of raising and providing all of the necessities of life such as shelter food protection clothing training medical and dental care education etc to the adopted children of the officers directors adoptive parents of org it was determined that the original purpose of org was nullified with the adoption of the it was determined that the exempt_purpose of the org no longer existed since the children were no longer in foster care four of the five children were legally adopted in november 20xx since more than an insubstantial part of org’s activities are in the furtherance of private interests it is not operated form 886-acev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items tax identification_number department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org ein 20xx exclusively for the furtherance of an exempt_purpose under sec_501 this is similar to the organization in better business bureau of washington d c where the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in this case the president director and also to operate exclusively for exempt purposes an organization must serve a public rather than a private interest consequently an organization that operates for the benefit of private interests such as the creator or his family does not operate exclusively for exempt purposes vice president director of org and their adopted children were the substantial beneficiaries of the services offered by the organization this constitutes inurement which is prohibited under code sec_501 and the regulations org's operations are similar to the organization wendy l parker rehabilitation foundation inc that concluded that a prohibitive benefit occurred between private individuals and the exempt_organization even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 of the regulations in revrul_72_147 1972_1_cb_147 an organization's activities serve a charitable_class or are otherwise charitable within the meaning of c but in doing so it gives preference to employees of a business operated by the individual who also controlled the organization likewise the officers directors adoptive parents of org and their adopted children received preferential benefit from the services thus org served a private interest rather than a public interest and does not operate exclusively for exempt purposes similarly in revrul_77_3 1977_1_cb_140 it reasons that the state of state and the adoptive parents were providing the majority of relief for the children rather than org the officers directors were receiving the majority of the funds and services as the adoptive parents of the children rather than org initially the officers directors used contributions from the public and their personal funds to purchase the mission home care for the children and maintain the mission home based on org's financial records for the period covering january through december 20xx org received minimal contributions from the public during 20xx the adoptive parents used personal funds and received the majority of the funds and services to care for the children and maintain the mission home from the state of state provided dollar_figuredollar_figure of its funds from contributors to purchase the mission home the officers directors used dollar_figuredollar_figure of their personal funds to complete the purchase of the mission home the officers directors negotiated a dollar_figuredollar_figure promissory note and deed_of_trust with org for_the_use_of org funds to purchase the mission home the board_of directors approved the deeding of the mission home in the officers directors name to simplify the ad_valorem_taxes and insurance on the home the board also approved a promissory note that as long as the home is used as a mission home that the be charged on the note the officers directors have been repaying the note and at the end of 20xx the officers directors had paid a total of dollar_figure toward the promissory note org advanced the officers directors a no interest loan to purchase the housing property additional org funds were used to provide certain maintenance and upkeep of the home in a manner similar to organizations operated for profit and is not itself engaged in charitable activities accordingly the organization is not operated exclusively for charitable purposes and does not qualify for exemption from federal_income_tax under sec_501 of the code stated_interest would not stipulation in the in 20xx org effective date of revocation an organization may ordinarily rely on a favorable determination ietter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with form 886-a crev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer explanation of items tax identification_number department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org ein 20xx exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1 a - a revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq conclusion it is the conclusion of the service that org does not operate exclusively for charitable purposes and that org's primary activities are not in the furtherance of sec_501 purposes it has a substantial non- exempt_purpose and provides benefit to private individuals - providing services to the adopted children of the officers directors of org our conclusion is based on the factors that are discussed and noted above it is recommended that org’s tax exempt status be revoked effective january 20xx form 886-acrev department of the treasury - internal_revenue_service page -9-
